         Case 1:21-cr-00075-RDM Document 14 Filed 02/11/21 Page 1 of 9




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                         :
                                                 :
                                                 :
        v.                                       :   Case No. 21-cr-75 (RDM)
                                                 :
MATTHEW RYAN MILLER,                             :
                                                 :
        Defendant.                               :


    UNITED STATES’ OPPOSITION TO DEFENANT’S AMENDED MOTION FOR
             MODIFICATION OF PRETRIAL DETENTION ORDER

        The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this opposition to Matthew Ryan Miller’s

(hereinafter the “defendant”), Amended Motion for Modification of Pretrial Detention Order (ECF

No. 12). The United States requests that the following points and authorities, as well as any other

facts, arguments and authorities presented at a hearing on the motion, be considered in the Court’s

determination regarding pre-trial detention.

        I.      Procedural Posture

       On January 25, 2021, the defendant was arrested in Maryland on an arrest warrant issued

from the United States District Court for the District of Columbia by Magistrate Judge Zia M.

Faruqui in connection with a Criminal Complaint charging the defendant with Knowingly Entering

or Remaining in any Restricted Building or Grounds Without Lawful Authority, with a Dangerous

Weapon, in violation of 18 U.S.C. §§ 1752(a)(1) and (b)(1)(A); Knowingly Engaged in Disorderly

or Disruptive Conduct in any Restricted Building or Grounds, with a Dangerous Weapon, in

violation of 18 U.S.C. §§ 1752(a)(2) and (b)(1)(A); Injuring Erection or Architectural Feature in




                                                1
         Case 1:21-cr-00075-RDM Document 14 Filed 02/11/21 Page 2 of 9




the Capitol Grounds, in violation of 40 U.S.C. 5104(d); and Violent Entry and Disorderly Conduct

on Capitol Grounds, in violation of 18 U.S.C. §§ 5104(e)(2)(D), and (e)(2)(F).

       On January 25, 2021, the defendant was arraigned on the Complaint and the parties

proceeded to a detention hearing. Following arguments of counsel and the defendant, Magistrate

Judge Zia M. Faruqui held the defendant without bond pursuant to 18 U.S.C. § 3142(f)(1). Judge

Faruqui detailed his findings in an Order of Detention Pending Trial (ECF No. 9). On or about

January 27, 2021, the defendant filed a Motion for Bond Review (ECF No. 8).

       On or about February 3, 2021, the grand jury returned an indictment, charging the

defendant with nine Counts: Civil Disorder, in violation of 18 U.S.C. § 231(a)(3); Obstruction of

an Official Proceeding and Aiding and Abetting, in violation of 18 U.S.C. §§ 1512(c)(2), (2);

Assaulting, Resisting, or Impeding Certain Officers Using a Dangerous Weapon, in violation of

18 U.S.C. §§ 111(a)(1) and (b); Entering and Remaining in a Restricted Building or Grounds, with

a Deadly or Dangerous Weapon, in violation of 18 U.S.C. §§ 1752(a)(1) and (b)(1)(A); Disorderly

and Disruptive Conduct in a Restricted Building or Grounds, with a Deadly or Dangerous Weapon,

in violation of 18 U.S.C. §§ 1752(a)(2) and (b)(1)(A); Engaging in Physical Violence in a Capitol

Building or Grounds, with a Deadly or Dangerous Weapon, in violation of 18 U.S.C. §§ 1752(a)(4)

and (b)(1)(A); Disorderly Conduct in a Capitol Building or Grounds, in violation of 40 U.S.C. §

5104(e)(2)(D); Act of Physical Violence in a Capitol Building or Grounds, in violation of 40

U.S.C. § 5104(e)(2)(F); and Stepping, Climbing, Removing, or Injuring Property on the Capitol

Grounds, in violation of 40 U.S.C. § 5104(d).

       On February 7, 2021, the defendant filed the instant Amended Motion for Bond Review

(ECF No. 12).




                                                2
         Case 1:21-cr-00075-RDM Document 14 Filed 02/11/21 Page 3 of 9




         II.    Legal Authority and Argument

       To begin with, the arguments the defendant raises in his amended motion were largely

raised and considered by Judge Faruqui at the initial detention hearing. The defendant himself was

provided an opportunity to talk directly with the Court and raised the arguments regarding his

history and circumstances, including the loss of his job, studying for a new job, caring for a family

member, lack of criminal history, as well as his connections to Maryland, that the defense now

raises. The Court took all of these circumstances into consideration at the initial detention hearing

and determined that the defendant should remain held without bond pending trial.

       As the Court is aware, there are four factors under Section 3142(g) that the Court should

analyze in determining whether to detain the defendant pending trial: (1) the nature and

circumstances of the offense charged; (2) the weight of the evidence against the defendant; (3) his

history and characteristics; and (4) the nature and seriousness of the danger to any person or the

community that would be posed by his release. See 18 U.S.C. ' 3142(g). After a review and

understanding of the facts and circumstances in this case, Judge Faruqui concluded that there is no

condition or combination of conditions that would assure the safety of the community. See 18

U.S.C. ' 3142(e)(1). The defendant’s arguments should not change the Court’s analysis,

particularly where the defendant has since been indicted on additional counts, including assault on

a law enforcement officer, civil disorder, and obstruction of an official proceeding. The

government hereby incorporates the facts and arguments contained in the government’s

memorandum in support of pre-trial detention, ECF No. 13, rather than repeating same here.

       A.      Nature and Circumstances of the Offenses Charged

       In the January 29, 2021 Order of Detention Pending Trial, Judge Faruqui correctly

concluded that this factor weighs in favor of detention. The Court considered the defendant’s


                                                 3
          Case 1:21-cr-00075-RDM Document 14 Filed 02/11/21 Page 4 of 9




“behavior an extremely serious offense due to the fact that the intent of the intrusion was to

violently stop the lawful progression of our democracy and hinder the process by which the

nation’s presidential election results are finalized” (ECF No. 9 at 3).

       The defendant argues that the Court “mistakenly asserts that the defendant entered the

Capitol building” and that “there is no evidence of what [the defendant’s] intent was in protesting”

(ECF No. 12 at 4-5). The government does not allege at this time and the defendant is not charged

with being inside of the Capitol Building. In fact, at the initial detention hearing, counsel requested

that the Court specifically clarify there was no evidence presented that the defendant was located

inside of the building, and Judge Faruqui did so.

       In addition, the defense is asking the Court to completely ignore all of the surrounding

circumstances that assist in determining what the defendant’s intent is. The defendant also appears

to equate the Court’s reference to “intrusion” with being inside of the building, though the

government submits that the “intrusion” includes the intrusion onto U.S. Capitol grounds. As the

government noted in its original submission, there were temporary and permanent barricades that

were in place around the exterior of the U.S. Capitol building, and where U.S. Capitol Police were

present and attempting to keep the crowd away from the Capitol building and the proceedings

underway inside. Moreover, it is clear that the defendant was not “protesting” at the time he was

captured deploying a fire extinguisher at a tunnel full of law enforcement attempting to protect the

U.S. Capitol building, as this Court can see from the below Getty image. Thus, the defendant has

not provided a basis to overturn Judge Faruqui’s determination that this factor weighs in favor of

detention.




                                                  4
          Case 1:21-cr-00075-RDM Document 14 Filed 02/11/21 Page 5 of 9




       B.      Weight of the Evidence against the Defendant

       At the detention hearing, Judge Faruqui found that this factor also weighs in favor of

detention. The Court noted that the evidence is “strong[,]” which includes screen shot captures of

the defendant’s distinct clothing from his social media that matches the distinct clothing in several

other photos that capture the defendant deploying a fire extinguisher and utilizing temporary

barriers to scale the walls of the Capitol building (ECF No. 9 at 3).

       The defense argues that the evidence consists of photos that capture him on Capitol

grounds, not in the building, and that he is charged mostly with property offenses so this factor

favors release (ECF No. 12 at 5). However, the defendant is also charged with serious, non-

property offenses, which include interfering with law enforcement while they are engaged in the

lawful performance of their duties during a civil disorder; assaulting, resisting, or interfering with

a law enforcement officer; as well as obstruction of an official proceeding. In addition, the mask

                                                  5
         Case 1:21-cr-00075-RDM Document 14 Filed 02/11/21 Page 6 of 9




that the defendant is wearing in a photograph that was posted to the defendant’s Instagram account

was recovered from his residence at the time of his arrest. Law enforcement also recovered the

Maryland State/Gadsden flag that the defendant is captured wearing in a number of photographs

taken on January 6, 2021.

       Moreover, the government’s evidence is not limited to what was presented at the detention

hearing and the investigation is ongoing. Multiple U.S. Capitol Police (“USCP”) officers confirm

they were stationed in the tunnel on the west side of the Capitol building – where the defendant is

captured deploying the fire extinguisher – along with members of the Metropolitan Police

Department (“MPD”) who were called upon to assist the USCP in protecting the Capitol. In

addition, there is also USCP surveillance video and MPD body-worn camera footage that captured

the events at the tunnel. During this time, the USCP officers describe being assaulted with a variety

of objects by multiple rioters, including various forms of OC and pepper spray. In addition,

multiple officers describe being sprayed with a white “smoke,” “fog,” or “cloud.” A screenshot of

one MPD officer’s BWC is included below.




Therefore, this factor heavily remains in favor of detention.

                                                 6
         Case 1:21-cr-00075-RDM Document 14 Filed 02/11/21 Page 7 of 9




       C.      The Defendant’s History and Characteristics

       Judge Faruqui determined that this factor weighs in favor of release. The Court noted that

the defendant has no significant criminal history and that the defendant was gainfully employed

prior to the events that took place at the Capitol on January 6, 2021 (ECF No. 9 at 4). Even though

it was not specifically written down in the Court’s Order of Detention, the defendant was given an

opportunity to talk directly with the Court, after consultation with counsel, and described the

availability for a new job, the course he was taking in order to obtain the correct credentials for

the job, caring for his grandmother, and his connections to Maryland – the same arguments the

defense raises in its amended motion (ECF No. 12 at 6). The defendant concedes he was on Capitol

grounds “but left soon after he saw that other protestors were engaging in violent and dangerous

behavior” (Id.). It is concerning to the government that the defendant does not appear to understand

the gravity of his actions or even consider that his conduct by deploying a fire extinguisher at law

enforcement officers was violent or dangerous. Thus, there is nothing additional that would cause

this factor to substantially outweigh all of the other factors, which the government submits remain

in favor of detention.

       D.      Danger to the Community

       The Court also determined that the fourth factor, the nature and seriousness of the danger

to any person or the community posed by the defendant’s release, also weighs in favor of detention.

Judge Faruqui found that the “deployment of a fire extinguisher, and its associated chemicals in

the direction of law enforcement” is “troubling and extremely dangerous” (ECF No. 9 at 4). The

defense argues that the Court made “another broad leap” regarding the defendant’s beliefs and

motivations about the current government. The defendant states that he was there to “protest” and

“things got out of hand.” The defendant voluntarily participated in the behavior that “got out of


                                                 7
          Case 1:21-cr-00075-RDM Document 14 Filed 02/11/21 Page 8 of 9




hand.” Moreover, the purpose of the “protest” on January 6, 2021 was to challenge the 2020

Presidential election results. It is hardly a leap and at the very least, a reasonable inference, that

the defendant, while actively participating in the riots, has illegitimate beliefs about the current

government. While the defendant asserts that he is not a member of a right-wing fringe group, the

government notes that his Facebook profile photograph identifies him as a member of the

“Patriotic American Cowboys.” In addition, during the riots on January 6, 2021, the defendant

donned a Gadsden Flag that was recovered from his home. Thus, the government submits that

Judge Faruqui did not make a “broad leap” and correctly determined that the defendant’s actions

on January 6, 2021 in conjunction with his beliefs, adequately show his dangerousness to the

community and potential threat to the orderly function of government.

       III. Conclusion

       The government respectfully requests that the Court deny the defendant’s Amended

Motion for Modification of Pretrial Detention Order (ECF No. 12).

                                               Respectfully submitted,

                                               MICHAEL R. SHERWIN
                                               ACTING UNITED STATES ATTORNEY
                                               New York Bar No. 4444188

                                       By:      /s/ Kaitlin A. Vaillancourt
                                               Kaitlin A. Vaillancourt
                                               D.C. Bar No. 1027737
                                               Assistant United States Attorney
                                               Federal Major Crimes Section
                                               United States Attorney’s Office for D.C.
                                               555 Fourth Street, N.W., Fourth Floor
                                               Washington, D.C. 20530
                                               E-mail: Kaitlin.Vaillancourt@usdoj.gov
                                               Telephone: (202) 252-2421




                                                  8
         Case 1:21-cr-00075-RDM Document 14 Filed 02/11/21 Page 9 of 9




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I caused a copy of this pleading to be served upon counsel of
record, this 11th day of February, 2021.
                                                  /s/
                                                Kaitlin A. Vaillancourt
                                                Assistant United States Attorney




                                            9
